Angelo L. Rosa (ISB No. 7546)
ROSA PLLC
950 West Bannock Street, Suite 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 302 | Phoenix, Arizona 85016
Telephone:   +1 (801) 440-4400
Fax:         +1 (208) 515-2203
e-Mail:      arosa@rosacommerce.com

Attorneys for Respondent/Counter-Petitioner
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC


                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


  TWIN FALLS NSC, LLC, a Tennessee                 Case No. 1:19-cv-00009-DCN
  limited liability company,

          Petitioner/Counter-Respondent,

  v.                                                 SOUTHERN IDAHO AMBULATORY
                                                     SURGERY CENTER, LLC’S MOTION
  SOUTHERN IDAHO AMBULATORY                             FOR PROTECTIVE ORDER
  SURGERY CENTER, LLC, an Idaho
  limited liability company,                                       [F.R.C.P. 26(c)]

          Respondent/Counter-Petitioner.




       Respondent/Counter-Petitioner SOUTHERN IDAHO AMBULATORY SURGERY

CENTER, LLC (“SIASC”), through its attorney, Angelo L. Rosa, hereby moves this Honorable

Court pursuant to Federal Rule of Civil Procedure 26(c) for a Protective Order limiting post-

judgment discovery to persons, information, and documents that are either (a) produced by SIASC

in response to a specific request from Petitioner/Counter-Respondent TWIN FALLS NSC, LLC

(“Twin Falls”); (b) obtained through demonstrably lawful means; and (c) publicly available, and

for other and further relief as the Court deems just and proper.
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S MOTION FOR
PROTECTIVE ORDER - Page 1
        Good cause exists to grant this motion for the following reasons:

            1. SIASC recently learned of a data breach by representatives of Twin Falls’ parent

                 company, AmSurg Holdings (“AmSurg”)1 into SIASC’s secure online

                 credentialing profile with the United States Department of Health and Human

                 Services (“HHS”).        See Declaration of Deborah Wensink, filed concurrently

                 herewith.    Gaining access to government databases without authorization of the

                 “covered entity” health care provider is illegal under, inter alia, 18 U.S.C. §

                 1030(a)(2)(B). SIASC intends to fully investigate and pursue this data breach to

                 the fullest extent allowed by law.

            2. During the deposition of SIASC representative, Deborah Wensink in her individual

                 capacity, certain examination questions prompted SIASC’s counsel to obtain

                 assurances as to the legality of information used during discovery before further

                 deponents would be produced for examination. See Declaration of Angelo L. Rosa,

                 filed concurrently herewith (“Rosa Decl.”). The assurances were not forthcoming

                 by the deadline identified by SIASC’s counsel. Id.

            3. Despite the broad reaching scope of permissible discovery in post-judgment

                 proceedings, the data breach referenced above requires clear guidance from the

                 Court in terms of what information can and cannot be discovered, as well as what

                 can and cannot be used as a basis for deposition examination. Any direct or indirect

                 use of information obtained illegally would condone that illegality, undermine due




1
  As established in the pleadings and exhibits on file with this Court, Twin Falls NSC is merely a shell company
intended to hold the prior ownership interest in SIASC, with all affirmative conduct being taken in the name of
AmSurg.
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S MOTION FOR
PROTECTIVE ORDER - Page 2
               process, and increase suspicion between parties in an already contentious matter.

               Thus, such use would be oppressive and overly burdensome to SIASC.

           4. SIASC is not intentionally obstructing discovery in this matter, as evidenced by its

               agreement to voluntarily facilitate the deposition of its Administrator, Deborah

               Wensink, and its production of over one-thousand (1,000) pages of financial and

               operational documents. While intervening factors have delayed the progression of

               post-judgment discovery (see Declarations of Deborah Wensink and H. Peter Doble

               II, M.D. on file with the Court)—and despite the fact that this discovery only serves

               to confirm that SIASC and its parent entity The Surgery Center, PLLC have been

               suffering extreme financial hardships—SIASC continues its good faith efforts at

               compliance with post-judgment discovery obligations.

       In support of its Motion for Protective Order, SIASC submits its Memorandum of Law in

Support of Motion for Protective Order, Declaration of Deborah Wensink in Support of Motion

for Protective Order, and Declaration of Angelo L. Rosa in Support of Motion for Protective Order,

filed contemporaneously herewith.


       DATED:         10 July 2020                   Respectfully Submitted,

                                                     For ROSA PLLC:




                                                     __________________________
                                                     Angelo L. Rosa
                                                     Attorney for Respondent/Counter-Petitioner
                                                     SOUTHERN IDAHO AMBULATORY
                                                     SURGERY CENTER, LLC


SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S MOTION FOR
PROTECTIVE ORDER - Page 3
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 10 July 2020 I submitted the foregoing to the Clerk
of the Court for service on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing, including, but not limited to, the following:

      Scott D. Hess              sdhess@hollandandhart.com

      Brant Phillips             BPhillips@bassberry.com



                                               /s/ Angelo L. Rosa
                                              Angelo L. Rosa




SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC’S MOTION FOR
PROTECTIVE ORDER - Page 4
